Citation Nr: 1749270	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-36 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) was previously before the Board from a February 2012 rating decision in which RO denied a rating in excess of 20 percent for diabetes mellitus.  In May 2012, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in October 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  A supplemental SOC (SSOC) was issued in September 2016.

In March 2017, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing system.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the October 31, 2011 filing of the current claim for increase, the Veteran's diabetes has required insulin, restricted diet, and, as likely as not, regulation of activities, but has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would be compensable if separately evaluated; ED has not been manifested by deformity of the penis with loss of erectile power.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating for type II diabetes mellitus with ED are met from October 31, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.119, Diagnostic Codes 7913, 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  d.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

A January 2012 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of an increased rating claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).   The letter also notified the Veteran of the specific rating criteria requirements to substantiate the claim for an increased rating for diabetes mellitus pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, private and VA medical records, and the reports of various VA examinations.  Also of record and considered in connection with claim herein decided is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with any e claim herein decided, prior to appellate consideration, is required.

In particular, the Board notes that the Veteran has been afforded adequate VA examinations in January 2012 and August 2016, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate the disability here at issue. 

As for the Veteran's March 2017 Board hearing, during the hearing, the undersigned Veterans Law Judge identified the issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the current symptoms of his diabetes, and whether there were any outstanding medical records available.  See T. at p. 3-12.  The Veteran testified that treatment records were up to date.  See T. at 4.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  Nothing gave rise to the possibility, at the time of the hearing or since, that there was any existing, outstanding evidence pertinent to this claim to obtain or submit.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield  v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in determining the present level of a disability for any increased rating claim, the Board must consider the appropriateness of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods during which the service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, staged rating of the disability may be warranted.

Diabetes mellitus warrants a 20 percent rating if management of the disease requires insulin and restricted diet, or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note(1).

Moreover, deformity of the penis with the loss of erectile power warrants a 20 percent rating under. 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The 20 percent rating is the only schedular rating provided, and there are no alternative criterion pursuant to which a compensable disability rating for ED is assignable.

Regarding disabilities associated with  diabetes, the Board notes that in February 2012, the RO granted service connection for ED, but evaluated that disability along with the underlying diabetes,  In September 2016, the RO granted service connection and assigned compensable rating for peripheral neuropathy of each lower extremity; however, those ratings and effective dates are not at issue in this appeal.

Turning to the evidence of record, the Veteran was afforded a VA examination in January 2012.  The examiner stated that the Veteran's diabetes is treated by a prescribed oral hypoglycemic agent and insulin injections once per day.  It was stated that the Veteran's diabetes does not require regulation of activities as part of its medical management.  The examiner stated that there were no episodes of either ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  Further, there was no progressive unintentional weight loss or progressive loss of strength due to diabetes.  The only complication of diabetes noted was ED.  The examiner noted that diabetes does not impact the Veteran's ability to work.  Pertaining to ED, the examiner stated that the Veteran is able to achieve an erection sufficient for penetration and ejaculation.  There is no retrograde ejaculation.  Physical examination of the penis was normal.

On VA examination in August 2016, the .examiner stated that the Veteran's diabetes is treated by restricted diet, prescribed hypoglycemic agent, and insulin injections once per day.  The examiner stated that diabetes does not require regulation of activities as part of medical management of diabetes.  The examiner stated that the Veteran visits his diabetic care provider less than two times per month for episodes of hypoglycemia, but there were no hospitalizations for ketoacidosis or hypoglycemia in the past 12 months.  Further, the Veteran did not experience unintentional weight loss and loss of strength attributable to diabetes.  The only complication of diabetes noted was peripheral neuropathy of the bilateral lower extremities.

During the Board hearing, the Veteran testified that he does not receive treatment from VA for his diabetes.  Instead, he explained that he receives treatment from Dr. C.W., M.D.  Treatment records from Dr. C.W. are of record.  Those records show prescriptions for certain medications to treat diabetes.  In a December 2013 letter Dr. C.W. noted the medications prescribed for treatment of the Veteran's diabetes.  Further she explained that the Veteran must regulate his activities to avoid hypoglycemic episodes.  In a February 2017 letter, Dr. C.W. stated that the Veteran's diabetes requires a restricted diet and regulation of activities.

In accordance with Note (1), the Board will first consider the Veteran's complications of diabetes.  In this regard, the Veteran already has been awarded separate disability ratings for his complications of peripheral neuropathy of the right and left lower extremities.  As the Veteran is separately rated for each of these complications of diabetes and has not appealed any decisions on those complications to the Board, no consideration of those complications is warranted as part of the current claim for a higher rating for diabetes mellitus. 

Further, as regards ED, the Veteran is already compensated with an award of special monthly compensation based on the loss of use of a creative organ pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  Moreover, there is no evidence of any sort of penis deformity to warrant a separate compensable rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Indeed, physical examination of the penis was normal at the January 2012 VA examination.  As such, a separate disability rating for erectile dysfunction is not warranted. 

Turning to the criteria for a rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913, the Board concludes that a 40 percent rating is warranted from the date of his claim for an increased rating, October 31, 2011.  To that end, both VA examiners stated that the Veteran's diabetes does not require regulation of activities a part of the Veteran's treatment regimen.  However, in several letters, as discussed above, the Veteran's treating physician, Dr. C.W., stated that the Veteran's diabetes does require regulation of activities as part of the treatment plan.  That the Veteran's diabetes treatment requires insulin and restricted diet is not in doubt.  The Board finds that the evidence is evenly balanced as to whether the Veteran's diabetes has required a regulation of activities.  Thus, with resolution of all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 40 percent rating under Diagnostic Code 7913 are met as of October 31, 2011 filing date of the current claim for increase.

The Board notes, however, that at no point does the evidence show that a rating in excess of 40 percent is warranted.  To that end, higher ratings require episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or weekly visits to at least twice a month visits to a diabetic care provider.  In this regard, each VA examiner has explained that the Veteran has never been hospitalized for episodes of ketoacidosis or hypoglycemic reactions, let alone one or two such hospitalizations per year.  Likewise, there is no evidence that the Veteran visits a diabetic care provider at least twice per month.  Indeed, the Veteran testified that he visits his diabetic care provided every three to four months.  Without any such evidence, a rating in excess of 40 percent for diabetes is not assignable.

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no pertinent point has the Veteran's service-connected PTSD reflected so exceptional or so unusual a picture as to render inadequate the applicable schedular criteria for evaluating PTSD, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

Here, the Board finds that the applicable rating criteria for diabetes mellitus reasonably describe the Veteran's disability levels and symptomatology throughout the course of the period on appeal and provide for additional or more severe symptoms than currently shown by the evidence.  The criteria address the nature of the treatment regimen and incidence of acute exacerbations and provide for higher ratings for more rigorous or frequent treatment, which is not indicated in the lay or medical evidence of record.  Further, the Veteran has been diagnosed with several complications, and all have been awarded separate ratings.  Neither the lay nor medical evidence shows any additional manifestations warranting consideration in the evaluation of the Veteran's diabetes mellitus.  Notably, the evidence of record does not indicate that the schedular criteria are inadequate to rate the Veteran's diabetes.  In short, the Veteran's disability picture for the time period under consideration is contemplated by the rating schedule, and the assigned schedular rating is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board finds that the rating schedule is adequate to evaluate each of these disabilities, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that is not attributed to a specific service-connected disability.  Rather, all associated symptoms have been considered in evaluating  type II diabetes mellitus with ED.  Moreover, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016)  As such, any further discussion of the holding in Johnson is unnecessary.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) may be a component of a claim for higher rating, whether expressly raised by a Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, however, there is no evidence or argument that the disability under consideration has actually or effectively rendered him unable to obtain or retain substantially gainful employment at any pertinent point.   As such, no claim for TDIU due to the disability at issue has been raised in conjunction with the higher rating claim under consideration, and need not be addressed herein. 

For all the foregoing reasons, the Board finds that, while the criteria are met for an increased 40 percent rating for the Veteran's diabetes, as of October 31, 2011, there is no basis for any further staged rating, pursuant to Hart, and that a rating in excess of the rating assigned herein must be denied.  The Board has resolved reasonable doubt in the Veteran's favor in assigning an increased 40 percent rating for type II diabetes mellitus with ED, but finds that the preponderance of the evidence is against assignment of a rating in excess of 40 percent at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-6 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

An increased, 40 percent rating for type II diabetes mellitus with ED, from October 31, 2011, is granted, subject to the legal authority governing the payment of compensation.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


